March 19, 2014 Paul D. Chestovich Direct Phone: 612-672-8305 Direct Fax: 612-642-8305 Paul.chestovich@maslon.com SUBMITTED VIA EDGAR Larry Spirgel Assistant Director United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Cachet Financial Solutions, Inc. (f/k/a DE Acquisition 2, Inc.) (the “Company”) Form 8-K Filed February 12, 2014, as amended (the “Form 8-K”) File Number 000-53925 Dear Mr. Spirgel: We are responding on behalf of the Company to your comment letter dated March 10, 2014 (the “Comment Letter”), relating to the above-referenced document filed by the Company with the Securities and Exchange Commission.The Company is presently preparing responses to the inquiries and requests contained in the Comment Letter, and intends to submit a complete response, together with a responsive amendment to the Form 8-K, on or before March 31, 2014. Should you have any questions or comments regarding the foregoing, please direct them to the undersigned by telephone at (612) 672-8305, by facsimile at (612) 642-8305, or by email at paul.chestovich@maslon.com; or to Jeffrey Mack, the Company’s Chief Executive Officer, by telephone at (952) 698-6981, by facsimile at (952) 698-6999, or by email at jmack@cachetfinancial.com. Regards, /s/ Paul D. Chestovich Paul D. Chestovich cc (via email): Jeffrey Mack Brian Anderson Kathleen Crowe
